DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
Specification
The specification is no longer objected to in view of the amendment filed 1 February 2022
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-10, 16-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brambs et al. (DE 10 2005 001 600) in view of Lin et al. (US 2005/0159840).
As to claim 1, Brambs teaches a method for producing a dental restoration part (Brambs [0025]: “The shaped element according to the invention can in particular have a shape approximating the final shape of a dental prosthesis.”) using a machine tool ([0028]: “The device can in particular be a five-axis milling machine”) said method comprising in a first step, a rotating processing tool (tool 13), rotatably processes or grinds workpiece (workpiece 8), while, except for at least one entry and/or exit path, substantially is in continuous contact with the workpiece ([0017]: “A curved outer contour of the workpiece can be formed by multi-axis rough and / or fine machining, starting from an upper curvature of the elevation, producing a tool engagement on the shell side in the direction of a lower attachment of the elevation.” The continuous contact via a helical motion is also illustrated for example at Fig. 4), by machining an outer profile (as shown in Fig. 4) of the workpiece (8), and wherein the dental processing machine is formed as a 5/0 axial machine ([0028]: “The device can in particular be a five-axis milling machine”). 
Brambs does not teach the specifics of the configuration of the claimed 5/0 axial machine. Rather, Brambs is concerned with the relative movement between a workpiece and a milling cutter and teaches a system in which both the workpiece and the cutting tool move along one or more axes. However, milling machines were known in the art to have a wide variety of configurations at the time the invention was effectively filed. See Lin which teaches a System for Finishing a Workpiece [Title], and illustrates a machining tool having at least five axes in Fig 1 and 5. Examiner notes Lin’s robot 14 holds and moves the workpiece along a variety of axes while the finishing tool remains stationary. This configuration is specifically contrasted by Lin at [0006] with a 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have used the robotic tool of Lin to perform the method of Brambs. It is considered prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results. See MPEP § 2143 I D. The results would have been considered predictable since both Brambs and Lin teach robotic devices useful for creating relative movement between a workpiece and a spinning tool. 
Moreover, a person would have been motivated to use the Lin robot in order to achieve high accuracy with lower precision robots because the robot of Lin does not suffer from error accumulation as described with reference to a prior art robot at [0006]: “However, the accuracy of the robotic system is hampered since the robotic system accumulates all position errors from the structure of the robot and the sensor, which prevents a high accuracy or an error, or fault tolerance within 30 µm (microns).”  
Brambs in view of Lin teaches a milling machine: comprising a multi-axis workpiece arm (Lin’s robot arm holds a workpiece 20. The robot arm is multi axis, as illustrated)) with the workpiece arm configured to move on 5 axes (Lin [0027] teaches the robot is a “6-axis” robot) and at least one tool spindle (Lin [0065] teaches a tool 36 spins and may be driven by a belt).
As to claim 2, Brambs in view of Lin teaches the method according to claim 1, wherein, in a second step, a cavity of the workpiece is machined (Brambs Fig. 8 illustrates the formation of a cavity using the inventive helical method. Brambs [0037]: .
As to claim 4, Brambs in view of Lin teaches the method according to claim 1, wherein per machining step at most one approach occurs between the workpiece and the processing tool and at most one removal of the workpiece and the processing tool occurs (Brambs Fig. 4 illustrates a single approach (36) and a single removal (38) of the machining tool 13.).
As to claim 7, Brambs in view of Lin teaches the method according to claim 1, wherein, in an additional third step, milling is performed at a preparation boundary, at the occlusion surface and/or at a connection of the workpiece (as shown for example at Brambs Fig. 8).
As to claim 8, Brambs in view of Lin teaches the method according to claim 1, wherein, in a machining step, machining is carried out to result in a helical shape of the workpiece (the helical shape of toolpath is shown in Brambs Fig. 4). 
As to claim 9, Brambs in view of Lin teaches the method according to claim 1, wherein, with inlays, onlays and/or veneers as dental restoration parts, the edge is milled in a helical shape such that the machining direction always faces towards the edge (this is shown for example in Brambs Fig. 4).
As to claim 10, Brambs in view of Lin teaches the method according to claim 1, wherein, in the first step, the outer profile of the workpiece is produced to form a convex intermediate product (convex product formed at Brambs Fig. 4) and in a second step, likewise by rotary milling or processing, a cavity of the workpiece is completed by machining the workpiece by increasingly immersing thereinto, thereby producing a concave shape (Concave product formed at Brambs Figs. 7 and 8).
As to claim 16, Brambs in view of Lin teaches the method according to claim 1, wherein the machine tool is a dental processing machine intended for a dentist's office (Brambs [0025]: “The shaped element according to the invention can in particular have a shape approximating the final shape of a dental prosthesis.”), and wherein less than 10 interruptions of the contact between the processing tool and the workpiece occur during a machining operation and/or less than 10% of the movements of the processing tool relative to the workpiece occur without any contact between the processing tool and the workpiece (Brambs Fig. 4 illustrates the cutting tool is in contact with the workpiece for the entire cutting operation).
As to claim 17, Brambs in view of Lin teaches the method according to claim 1, wherein machining the outer profile comprises machining in a helical shape (as shown in Brambs Fig. 4).
As to claim 18, Brambs in view of Lin teaches the method according to claim 1, wherein the 5/0 axial machine comprises five axes for the multi-axis workpiece arm (Lin teaches the workpiece 20 is at the end of a 6-axis robot arm) and zero axes for the processing tool (Lin teaches the tool 36 is stationary, and merely spins while the workpiece is moved around it.)
As to claim 19, Brambs in view of Lin teaches the method according to claim 1, wherein at most two machining steps are provided for the production of the dental restoration part by means of the dental machining machine (Brambs [0051] .
As to claim 21, Brambs in view of Lin teaches the method according to claim 1, wherein, in a machining step, machining is carried out to result in helical shape on a gingival cavity of the workpiece (as shown in Figs. 7 and 8 of Brambs).
As to claim 22, Brambs in view of Lin teaches the method according to claim 10, wherein the machine tool comprises a dental processing machine intended for a dentist's office (Brambs [0025]: “The shaped element according to the invention can in particular have a shape approximating the final shape of a dental prosthesis.”), and wherein the convex intermediate product comprises a product devoid of concavity (as shown for example in Brambs Fig. 4).
Claims 3, 5, 6, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brambs in view of Lin as applied to claim 1 above, and further in view of Coleman (US 2005/0246052).
As to claim 3, Brambs in view of Lin teaches the method according to claim 1, but does not teach the machining is carried out at a constant feed rate and/or with a constant force. Rather, Brambs teaches one undesirable feature of a prior publication is the non-constant feed and speed of the milling operation, but Brambs never explicitly teaches a constant feed rate or machining with constant force. However, in the field of helical machining (See Coleman Figs 22, 23, 24), Coleman [0009] teaches, “Further, it would be desirable for the CAM system to create, by a direct process, tool paths suitable for milling all types of convex and concave geometries. Further, it would be desirable for the CNC program to provide for controlling the feed rate of the tool such 
As to claim 5, Brambs in view of Lin teaches the method according to claim 1, but does not teach during the first step and the second step a constant pressure is maintained between the workpiece and the processing tool. Rather, Brambs teaches one undesirable feature of a prior publication is the non-constant feed and speed of the milling operation, but Brambs never explicitly teaches a constant feed rate or machining with constant force. However, in the field of helical machining (See Coleman Figs 22, 23, 24), Coleman [0009] teaches, “Further, it would be desirable for the CAM system to create, by a direct process, tool paths suitable for milling all types of convex and concave geometries. Further, it would be desirable for the CNC program to provide for controlling the feed rate of the tool such that the load on the tool is automatically maintained within a preferred range over the entirety of the tool path.” Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have carried out the machining of Brambs at a constant pressure between the workpiece and the processing tool, as taught by Coleman. Such a person would have been motivated to do so, with a reasonable expectation of success in order to maintain good tool engagement, and thus a and wherein directional changes of the machining are avoided (as shown in Fig. 4, the tool path is entirely helical.).
As to claim 6, Brambs in view of Lin teaches the method according to claim 1, wherein, at a corner of the dental restoration part to be produced, the workpiece (workpiece 8 of Brambs, workpiece 20 of Lin) is rotated by the workpiece arm (Lin Fig 5 teaches the workpiece 20 is held by a 6-axis robot arm). Brambs in view of Lin does not teach the direction of the force exerted by the workpiece on the processing tool is maintained. 
As to claim 11, Brambs in view of Lin teaches the method according to claim 10, wherein during machining, the workpiece passes through a helical-shaped path relative to the processing tool (as shown in Fig. 4 of Brambs). Brambs in view of Lin does not teach: and a substantially constant removal volume per time unit is generated in the first step, and a constant force is provided between the workpiece and the processing tool. Rather, Brambs teaches one undesirable feature of a prior publication is the non-constant feed and speed of the milling operation, but Brambs never explicitly teaches a constant removal volume per time unit, and a constant force is provided between the workpiece and the processing tool. However, in the field of helical machining (See Coleman Figs 22, 23, 24), Coleman [0009] teaches, “Further, it would be desirable for the CAM system to create, by a direct process, tool paths suitable for milling all types of convex and concave geometries. Further, it would be desirable for the CNC program to provide for controlling the feed rate of the tool such that the load on the tool is automatically maintained within a preferred range over the entirety of the tool path.” Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have carried out the machining of Brambs with a constant force is provided between the workpiece and the processing tool as taught by Coleman. Such a person would have been motivated to do so, with a reasonable expectation of success in order to maintain good tool engagement, and thus a satisfactory and consistent cut surface finish and eliminate tool breakage. Coleman further teaches a constant removal volume per time unit, since undeformed chip thickness is dependent upon tool load and milling cutter angle. Thus, 
As to claim 20, Brambs in view of Lin teaches the method according to claim 1, wherein, at a corner of the dental restoration part to be produced, the workpiece is rotated by the workpiece arm (Lin Fig 5 teaches the workpiece 20 is held by a 6-axis robot arm), but does not teach the direction of the force exerted by the workpiece on the processing tool is maintained while maintaining a deflection of the processing tool by way of the exerted machining force. Rather, Brambs teaches one undesirable feature of a prior publication is the non-constant feed and speed of the milling operation, but Brambs never explicitly teaches the direction of the force exerted by the workpiece on the processing tool is maintained while maintaining a deflection of the processing tool by way of the exerted machining force. However, in the field of helical machining (See Coleman Figs 22, 23, 24), Coleman [0009] teaches, “Further, it would be desirable for the CAM system to create, by a direct process, tool paths suitable for milling all types of convex and concave geometries. Further, it would be desirable for the CNC program to provide for controlling the feed rate of the tool such that the load on the tool is automatically maintained within a preferred range over the entirety of the tool path.” Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have carried out the machining of Brambs to maintain tool deflection as claimed, as taught by Coleman. Such a person would have been motivated to do so, with a reasonable expectation of success in order to maintain good tool engagement, and thus a satisfactory and consistent cut surface finish and eliminate tool breakage.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 1 February 2022, with respect to the rejection(s) of claim(s) 1, 2, 4, 7-10, 16-19, 21 and 22 under Brambs and Jung and Claims 3, 5, 6, 11, 20 under Brambs, Jung, and Coleman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Examiner agrees that Jung does not teach a 5/0 axial machine as defined in the claimed.
However, upon further consideration, new grounds of rejection is made in view of Brambs and Lin, and Brambs, Lin, and Coleman.
While Jung doesn’t teach a milling machine in which the workpiece is held on a arm that moves in 5 axes while the cutting tool is held to move in 0 axes, these limitations are taught by Lin. Lin explains the accuracy of the machining is improved by manipulating the workpiece with a 6-axis robot while keeping the machining tool stationary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        23 March 2022